Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 02/01/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Status of the Claims
Claims 38, 40-42 and 44-59 are pending in Amendment dated 02/01/2022 and being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 02/01/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.


Claim Objection
Claim 59 is objected to the following minor informality: it recites “the liquefied plant material is,” but it inadvertently misses some limitation after “is”.  Appropriate correction is requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40-42 and 44-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 57-59 recites “the liquefied plant material has a starting water content of 30% or less water”, but the originally filed specification does not support the starting water range of 30% or less. In this regard, the water content of the concentration is less than about 30, 25, 20, 15, 10, 9, 8, 7, 6, 5, 4, 3, 2 or 1% (see page 15 of the specification). That is, there is no description to support that the starting water content being 30% or less, and rather but “30% or less” is used for the water content of concentrate.  If applicant disagrees, please indicate the relevant part(s) with reasonable explanation.  
Further, each of claims 57-59 recites the limitation “the water fraction is lower in heavy water than light water when compared to naturally occurring water source” and but it does not appear to be supported by the specification because when “the water fraction” means the aqueous water fraction from liquefied plant material, that water fraction already has enriched heavy water molecules as compared with the water with which the plant has been grown (see [0091] of the specification). In addition, the specification does not expressly mention about “when compared to naturally occurring water source” recited in claims 57-58. If applicant disagrees, please indicate the relevant part(s) with reasonable explanation.  
Claim 38 recites the limitation of “increasing the ratio of O16 to O17 and O18” produces that physiologically functions to alter the rate of sweating in animals or produces water that physiologically accelerates hydration in animals”, but which does 
Each of claims 57-59 recites “the water fraction” and but it is not clear what the water fraction means. Does it meant the water fraction the liquefied plant material? 
The remaining dependent claims are also rejected due to new matter issue of base claims 57-59. 

Claims 38, 40-42 and 44-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 57-59 recites “the water fraction is lower in heavy water than light water when compared to naturally occurring water source”. It is not clear whether “the water fraction” means the aqueous water fraction derived from liquefied plant material or not. Further each of these claims recite “the water fraction” and “the aqueous fraction” both. Are they meant the same water fractions? Clarification and/or explanation is requested. 
Each of claims 57 and 58 recites “the liquefied plant material is evaporated to a solid”. If the water is derived from the liquefied plant material and the liquefied plant material is evaporated to a solid, then there appears to be no water and consequently no beverage which implies a drinkable liquid composition, so they are left with a solid that is not a beverage. Clarification and/or explanation are requested. 


Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 38, 40-42, 57 and 59 are rejected by (WO2006/085784A1, IDS of 03/18/2019, citation is obtained from its corresponding US2008/0145507A1); Dunbar et al., “Oxygen and Hydrogen Isotopes in Fruit and Vegetable Juices”, Plant Physiol. (1983) 72, pp. 725-727 (IDS of 04/29/2019) with or without Tabata et al. (US3,870,606). 

Applicant claims including the below claims 57 & 59 filed 01/03/2022: 
    PNG
    media_image1.png
    457
    808
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    497
    821
    media_image2.png
    Greyscale


Prior Art
Solovie teaches production of alcoholic beverage enriched with 1H2 O16 in comparison with typical alcoholic beverage where the H2 16O from about 99.76% to about 99.99% by weight of water which reads on “the water fraction is lower in heavy water than light water” of instant claims 57 & 59 and “increasing ratio of O16 to O17 and O18” of instant claim 38; and the addition of highly pure light water to alcoholic beverage composition leads to lowering of the ethanol toxicity (abstract); the beverage contains vitamin, ascorbic acid, sweetener, flavoring, extract (herbal), colorant, food acid such as citric acid, lactic acid , bracer, food component ([0048], [0073] and [0081]), protein, carbohydrate, lipid, essential fatty acid, amino acid and its derivation or mixtures thereof ([0076] and claim 4 of prior art) which reads on the instantly claimed vitamin C, food acid, food base, extract, amino acid, and emulsifier (=surfactant), preservative, gelling agent, thickener (=viscosity agent) or mixture thereof ([0086]); the pure light water is obtained by distillation by evaporating natural water … condensing water vapor with concentration of light 1H2O16 on condenser, collecting a part of condensate as condensed highly pure light water comprising more than increased content 99.76 of light isotopologue ([0060]-[0065]), and evaporation of natural water is performed in boiling ([0061]) (instant claims 38, 40-42, and instant claims 57 & 59, in part). 
However, Solovie does not expressly teach product-by-process limitation of “water derived from liquefied plant material subject to a multiple effect evaporator” of instant claims 57 & 59 and heavy water isotope ranges of instant claim 59. The deficiencies are cured by Dunbar and Tabata. 
Dunbar teaches the water in all of the fruits and vegetables was more enriched oxygen and hydrogen isotopes than the water in which they grow wherein certain amounts of δO18 of plant is present in a range of -5.6 to +1.8 δ18Osmow% plants (see entire document including abstract, Tables 1-II and Results); the water in the leaves of plants can become enriched in oxygen-18 and hydrogen isotopes due to the process of evapotranspiration (page 725, left column, results, discussions); and the prior art teaches evaporation causes isotopic enrichment in the fruit of plants (page 726, right column). Although Dunbar does not expressly teach the specific ranges of enriched heavy water isotope of instant claim 59, Dunbar teaches amounts of δO18 in raw materials, thus determining or obtaining the claimed ranges of enriched O18 by evaporation would be obvious, in the absence of criticality evidence. 
Tabata teaches process for preparing heavy water from sea water and the process includes concentrating sea water to relatively low concentration of heavy water and concentrating to a high concentration of heavy water (to approximately 99.8%) . The water manufacturing steps include initial evaporation, a series of condensation resulted from sequential evaporation, using multiple effect evaporator series (see entire document including col. 1, lines 11-24, col. 4, lines 41-46, col. 7, lines 7-12, and Figures). That is, Tabata teaches evaporation/condensation steps for obtaining intended water, and series of condensates which reads on the instantly claimed at least two condensates.    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Solovie with Dunbar/Tabata. 
One of the skilled in the art would have been motivated to do so because water derived from plant material would it possible to obtain enriched oxygen and hydrogen isotopes as taught by Dunbar and thus fractionation/evaporation/condensation through multi-effect evaporator of Tabata would have had more intended concentrated and purified water source.
Further regarding instant claims 58-59, it would have been prima facie obvious to further define vitamins  of Solovie with vitamin B1, B2, niacin, B6, folate, B12, biotin and pantothenic acid without requiring undue experimentation in order to further enhance 
Alternatively, claims 57 and 59 are directed to a product, and but these claims recite “the liquefied plant material is subject to a multiple effect evaporator” and “the liquefied plant material is evaporated to a solid” are product-by-process limitations, but those limitations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, the said product-by-process limiations are not being considered to examine and in that case, claims 38, 40-42, 57 and 59 are being rejected by Solovie in view of Dunbar.
Therefore, instant claims 38, 40-42, 57 and 59 are rejected by Solovie in view of Dunbar with or without Tabata. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Dunbar does not provide any further information in regards how to concentrate or extract the heavy water from the plant material; Dunbar does not cover potential feedstocks or waste streams within industrial applications that can be utilized as sources for heavy water; Tabata requires the use of seawater as a 
The Examiner responds that applicant’s arguments are based on the  alleged significance of product-by-process limitations and but as noted in the body of action, they are not limiting the claimed beverage or composition because the claimed inventions are directed to a product. 
Even when those limitations are considered to examine, the claimed invention would be obtained because Dunbar teaches plant derived water and Tabata teaches using multiple-effect evaporator. Please note that what the examiner relied on Dunbar and Tabata is plant-derived water feedstock (Dunbar) and multiple-effect evaporator for multiple evaporation to obtain more concentrated ingredients from at least two concentrates (Tabata), not relied on what applicant alleges. Further Dunbar does not have to cover industrial application; although Solovie does not expressly teach plant-derived water, Dunbar cures the deficiency of Solovie; and the claimed invention recited in instant claims 57 and 59 does not require high content of heavy water; the amount of heavy water isotope could be optimized from the teachings of Dunbar as noted in the body of action. Lastly, please note that [o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.  
In light of the foregoing, applicant’s arguments are not persuasive. 

 Claims 44-56 and 58 are rejected by RU2287318 (IDS of 03/19/2019, hereinafter, RU ‘318) in view of Dunbar et al., “Oxygen and Hydrogen Isotopes in Fruit and Vegetable Juices”, Plant Physiol. (1983) 72, pp. 725-727 (IDS of 04/29/2019) with or without Tabata et al. (US3870606).  

Applicant claims including the below claims 56 and 58 filed 07/30/2021: 
    PNG
    media_image3.png
    93
    782
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    437
    835
    media_image4.png
    Greyscale
 

Prior Art
RU ‘318 teaches a topical dermatological compositoin comprising light cleared water in the form of component or base, with content of 1H216O in light cleared water making at least 997.13 g/kg (=99.713%) of total amount of H2O, and acceptable perfume components and/or base, and/or cosmetic components, and/or base, and/or hygienic components, and/or base, and/or active substances (abstract and claim 1 of prior art); this prior art further teaches mole fractions of isotope 16O from 0.9972 to 0.9975, 17O from 0.000368 to 0.0003898, 18O from 0.001894 to 0.00200 (Table 1:natural water and Table 2: natural water that meet SLAP (Standard Light Antarctic Precipitation, see pages 5-6) in which the values of 16O of natural water is less than about 99.757 and also overlap the range of instant claims 11-13, and other 1H217O, 1H218O, 1HD16O, 1HD17O, 1HD18O, D216O, D217O, D218O can be up to 2.97 g / kg (=0.297%), which is a significant value comparable to the content of other characteristic components in natural water, and the delta –O18 (=ratio of stable isotope oxygen O18 to isotope oxygen O16, and here 0.24/99.6 to 0.01/99.99) is greater than or less than about 0 0/00; the compositions also comprise various additives necessary for the production of perfumes, cosmetics, hygiene products such as gelling ingredients, stabilizers,  emulsifiers, solvents, diluents, surfactants, perfumes, preservatives, thickeners, colorants, absorption enhancers, etc. (page 8, last fourth paragraph) which reads on the instant dermatologically acceptable additive, and the composition further comprises thiamine (V.B1), riboflavin (V.B22), niacin (V. B3), pantothenate, pyridoxine (V. B6), folic acid, cobalamin (V.B12), biotin, choline, inositol, ascorbic acid (V.C), lipoic acid, carnitine; as mineral substances, boron, calcium, chromium, cobalt, copper, which reads on the instant vitamin, organic salts and amines; the composition has a pH of 9.5 or lower, preferably from 5 to 8 (page 8) which overlaps the instant pH range of about 6.0-about 8.0; the compositoin contains antibacterial agents, anti-acne agents/anti-aging/deodorant/wound healing agent which may read on the instant transdermal substance; and  the composition can be provided in the form of lotion, detergent, soap, foaming composition, etc. (page 8) (instant claims 44-56 and instant claim 58, in part)  
However, RU ‘318 does not expressly teach water derived from liquefied plant material subject to a multiple effect evaporator of instant claim 58. The deficiencies are cured by Dunbar and Tabata. 
Dunbar teaches the water in all of the fruits and vegetables was more enriched oxygen and hydrogen isotopes than the water in which they grow (see entire document including abstract, the below Tables 1-II and results).  Further the prior art teaches evaporation causes isotopic enrichment in the fruit of plants (page 726, right column). 
However, Dunbar does not expressly teach the fruit and/or vegetable plant is subjected to multiple-effect evaporator of instant claim 58. The deficiency is cured by Tabata. 
Tabata teaches process for preparing heavy water from sea water and the process includes concentrating sea water to relatively low concentration of heavy water and concentrating to a high concentration of heavy water (to approximately 99.8%) . The water manufacturing steps include initial evaporation, a series of condensation resulted from sequential evaporation, using multiple effect evaporator series (see entire document including col. 1, lines 11-24, col. 4, lines 41-46, col. 7, lines 7-12, and Figures). That is, Tabata teaches evaporation/condensation steps for obtaining intended water, and series of condensates which reads on the instantly claimed at least two condensates.    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of RU ‘318 with Dunbar/Tabata. 
One of the skilled in the art would have been motivated to do so because water derived from plant material would it possible to obtain enriched oxygen and hydrogen isotopes and thus fractionation/concentration thorough multi-effect evaporation of Tabata would have had more concentrated and purified water source. 
Therefore, instant claims 44-56 and 58 are rejected by RU ‘318 in view of Dunbar/Tabata. 
Further, instantly claimed additive species of instant claims 47, 50, 51 and 52 other than those species of the applied references would be obvious variation because they are ingredients that are conventionally added to the pharmaceutical composition, devoid of evidence to the contrary.  
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art pH range with the claimed pH range without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Alternatively, although claims 56-58 are directed to a product, its main features are product-by-process limitations of “the liquefied plant material is subject to a multiple effect evaporator” and “the liquefied plant material is evaporated to a solid”, and “the water is concentrated or fractionated by at least one of: nanofiltration, reverse osmosis, forward osmosis and membrane distillation” and but those limitations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production,” but those limitations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 
In light of the foregoing, instant claims 44-56 and 58 are obvious over RU ‘138 in view of Dunbar with or without Tabata. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the foregoing, applicant’s arguments are not persuasive. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.  
Applicant argues that Dunbar and Tabata were discussed above; and RU ‘318 is on the use of light water and removes heavy water by evaporation; and RU ‘318 teaches using natural water as their feedstock for their evaporation stage, which does not obtain the vitamins and minerals that would be obtained from a plant material feedstock and thus RU ‘318 is not relevant art. 
The Examiner responds that applicant’s arguments are based on the  alleged significance of product-by-process limitations and but as noted in the body of action, In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.  
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613